Case 2:19-cv-03222-CBM-JPR Document 17 Filed 01/24/20 Page 1 of 2 Page ID #:50



  1   STROOCK & STROOCK & LAVAN LLP
      ARJUN P. RAO (State Bar No. 265347)
  2   SHERI GUERAMI (State Bar No. 265231)
      2029 Century Park East
  3   Los Angeles, CA 90067-3086
      Telephone: 310-556-5800
  4   Facsimile: 310-556-5959
      Email:     lacalendar@stroock.com
  5
  6   Attorneys for Defendant
       JPMORGAN CHASE BANK, N.A.
  7
  8                          UNITED STATES DISTRICT COURT
  9                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11   ALAN LACHAUMETTE,                           )   Case No. 2:19-CV-03222-CBM-JPR
                                                  )
 12                 Plaintiff,                    )   STIPULATION FOR DISMISSAL
                                                  )   WITH PREJUDICE OF CLAIMS
 13           vs.                                 )   AGAINST JPMORGAN CHASE
                                                  )   BANK, N.A.
 14   JPMORGAN CHASE BANK, N.A,                   )
 15                 Defendants.                   )   Action Filed: April 24, 2019
                                                  )
 16                                               )
                                                  )
 17                                               )
                                                  )
 18                                               )
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
            STIPULATION FOR DISMISSAL OF CLAIMS AGAINST DEFENDANT JPMORGAN CHASE BANK, N.A.
                                                                 Case No. 2:19-CV-03222-CBM-JPR
      LA 52298544
                                                               Case 2:19-cv-03222-CBM-JPR Document 17 Filed 01/24/20 Page 2 of 2 Page ID #:51



                                                                     1            IT IS STIPULATED AND AGREED, by and between plaintiff Alan
                                                                     2    Lachaumette (“Plaintiff”) and JPMorgan Chase Bank, N.A. (“Chase” and together,
                                                                     3    with Plaintiff, the “Parties”) through their respective counsel:
                                                                     4            1.    That the claims asserted by Plaintiff against Chase in this action be
                                                                     5    dismissed with prejudice; and
                                                                     6            2.    The Parties shall bear their own attorneys’ fees and costs.
                                                                     7
                                                                     8    Dated: January 24, 2020                  STROOCK & STROOCK & LAVAN LLP
                                                                                                                   ARJUN P. RAO
                                                                     9                                             SHERI GUERAMI
STROOCK & STROOCK & LAVAN LLP




                                                                     10                                            By:              /s/ Sheri Guerami
                                                                     11                                                              Sheri Guerami
                                Los Angeles, California 90067-3086




                                                                     12                                            Attorneys for Defendant
                                     2029 Century Park East




                                                                                                                        JPMORGAN CHASE BANK, N.A.
                                                                     13
                                                                     14
                                                                     15   Dated: January 24, 2020                  GALE, ANGELO, JOHNSON, & PRUETT,
                                                                     16                                            P.C.
                                                                                                                   ELLIOT GALE
                                                                     17                                            JOE ANGELO

                                                                     18                                            By:                /s/ Joe Angelo
                                                                                                                                       Joe Angelo
                                                                     19
                                                                                                                   Attorneys for Plaintiff
                                                                     20                                                 ALAN LACHAUMETTE
                                                                     21
                                                                     22
                                                                     23
                                                                     24
                                                                     25
                                                                     26
                                                                     27
                                                                     28
                                                                                                                     -1-
                                                                                STIPULATION FOR DISMISSAL OF CLAIMS AGAINST DEFENDANT JPMORGAN CHASE BANK, N.A.
                                                                                                                                    CASE NO. 2:19-CV-03222-CBM-JPR
                                                                          LA 52298544
